Citation Nr: 1302411	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  09-14 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 






INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from February 1942 to July 1944.  He died in June 2001.  The Appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans Appeals (Board) on appeal of a rating decision in August 2008 of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Appellant's application to reopen her previously denied claim for service connection for cause of the Veteran's death.

In April 2010, the Appellant was unable to attend the hearing before the undersigned Veterans Law Judge.  The Appellant's representative presented argument on the Appellant's behalf.  A transcript of the hearing is in the file.

In a decision in June 2010, the Board granted the Appellant's application to reopen her previously denied claim of service connection for cause of the Veteran's death, and the Board then remanded the matter for additional procedural and evidentiary development.  

In August 2011, the Board obtained an opinion from an independent medical expert outside of VA.  The Appellant and her representative were provided a copy of the opinion and afforded the opportunity to submit additional argument and evidence. 






In April 2012, the Board remanded the Veteran's claim for further evidentiary development.  As the requested development has been completed, no further action to ensure compliance with the Board's remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2001, and the death certificate lists the cause of death as coronary artery disease; Alzheimer's disease and congestive heart failure were listed as significant conditions contributing to death but not resulting in the immediate cause of death.

2.  The Veteran's death from coronary artery disease and other fatal contributory causes were not incurred in service or were otherwise related to service.

3.  The Veteran's service-connected disabilities at the time of his death were rheumatic heart disease with aortic valve replacement, anxiety neurosis and reactive depression, and malaria; and a service-connected disability is not shown to have caused or contributed materially in producing or hastening the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1110, 1116, 1310 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309(e), 3.312 (2012).




VA's Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A July 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  This letter also notified the Appellant method by which VA establishes an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Appellant was further advised of the Veteran's service-connected disabilities at the time of his death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The claim was subsequently readjudicated, most recently in a November 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  





VA medical opinions have been obtained and the opinions are adequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Two of the VA medical opinions obtained are unequivocal and account for the facts of the case and are supported by sufficient rationales.  The Appellant was scheduled for hearing before the Board, but due to emergent circumstances she was unable to attend, and the Board accepted a presentation on her behalf by her representative.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

The Appellant contends that the Veteran's service-connected rheumatic heart disease resulted in his cause of death.

When a Veteran dies from a service-connected disability, VA will pay dependency and indemnity compensation to a surviving spouse.  To establish service connection for the cause of a death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed to the cause of death.  38 U.S.C.A. § 1310.

A service-connected disability will be considered as the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  



A contributory cause of death is inherently one not related to the primary cause.  38 C.F.R. § 3.312.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish service connection, the evidence must show: (1) a disability; (2) an in-service incurrence or aggravation of the disability; and (3) a causal relationship between the disability and service, the so-called 'nexus' requirement. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for increased in disability caused by a service connected disorder.  38 C.F.R. § 3.310(a).

In determining whether the service-connected rheumatic heart disease contributed to death, it must be shown that rheumatic heart disease contributed substantially or materially to cause death, that rheumatic heart disease combined to cause death, and that rheumatic heart disease aided or lent assistance to the production of death.  A causal connection must be shown.  38 C.F.R. § 3.312(c)(1).  




When a service-connected disease affects a vital organ, careful consideration should be given to the disability as a contributory cause of death from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases primarily causing death.  38 C.F.R. § 3.312(c)(3). 

When the primary cause of death is so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Facts

The Veteran was born in 1921.  He served on active duty during World War II in the U.S. Marines from February 1942 to July 1944.   

During his lifetime, the Veteran's service-connected disabilities were rheumatic heart disease with aortic valve replacement, rated 60 percent; anxiety neurosis and reactive depression, rated 30 percent; and malaria, rated noncompensable.  From September 1996, the Veteran was first rated 100 percent on a schedular basis for rheumatic heart disease with aortic valve replacement and when the 100 percent schedular rating was terminated and a 60 percent rating for rheumatic heart disease with aortic valve replacement was assigned in accordance with the Rating Schedule, and the Veteran was granted a total disability rating for compensation based on individual unemployability.
 


According to the death certificate, the Veteran was 80 years old when he died in June 2001.  The immediate cause of death was coronary artery disease.  Alzheimer's and congestive heart failure were listed as significant conditions contributing to death but not resulting in the immediate cause of death.  An autopsy was not performed. 

The service treatment records show that beginning in December 1942 the Veteran was treated for recurrent malaria.  Later he was also treated for anxiety neurosis.  In April 1943, the Veteran was evaluated for apical and basal systolic murmurs, but there were no signs of myocardial failure.  In May 1943, a chest X-ray and electrocardiogram were normal.  A repeat electrocardiogram in June 1943 was normal.  There was no evidence of congestive heart failure.

After service, on VA examination in June 1945, there was no history of rheumatic fever.  The pertinent findings were an apical systolic murmur and a basal diastolic murmur.  On a fluoroscopy, there was possible enlargement of the pulmonary artery.  An EKG was normal.  The diagnosis was rheumatic heart disease with valvular damaged and mitral stenosis with no manifestations. 

In October 1945, VA determined that rheumatic heart disease was related to the Veteran's service, which warranted disability compensation, that is, service connection. 

VA records show that in March 1946 an echocardiogram showed a right axis deviation.  In April 1946, there was a systolic bruit.  

On VA examination in January1952, there was a systolic murmur over the aorta and a systolic murmur and diastolic murmur over the mitral value. 



In February and March 1955, the Veteran was hospitalized by VA for chest pain.  The diagnosis were rheumatoid arthritis, hypoplasia of the aorta, and possible heart disease.

On VA examination in December 1967, there was reference to a valvular defect by catheterization, which is not in the record.  The diagnosis was rheumatic heart disease by history.

Private records show that in March 1972 the Veteran was evaluated for chest pains.  It was noted by history that in 1969 a chest x-ray suggested rheumatic heart disease.  

In November 1978, the Veteran was admitted by VA for evaluation.  The pertinent finding was a systolic ejection murmur.

In November 1979, the Veteran was admitted by VA for an evaluation of a brain stem stroke that had occurred in May 1979.  The diagnoses included organic heart disease. 

On VA examination in August 1980, a chest X-rays showed straightening of the left heart border consistent with mitral heart disease.  The diagnoses were rheumatic heart disease with mitral stenosis, coronary artery disease, and hypertension. 

VA hospital records show that in February 1982, the diagnoses were possible transient ischemic attacks and possible organic heart disease with chest pain and hypertension.  In April 1992, the Veteran had a two vessel coronary artery bypass graft.  In August 1996, the Veteran had an aortic valve replacement due to aortic stenosis and aortic insufficiency due to a calcified aortic valve. 




On VA examination June1997, the diagnosis was aortic valve replacement with stenosis and regurgitation, which was symptomatic with very minimal exertion. 

VA records show that in August 1999 and in March 2000, the impression was normal left ventricular systolic function and bioprosthetic aortic valve with apparent normal function.  In December 2000 an electrocardiogram showed normal sinus rhythm with frequent premature ventricular contractions.  In March 2001, the Veteran had chronic angina and shortness of breath. 

Nursing home records show that on June [redacted], 2001, the day the Veteran died, the final diagnoses were coronary artery disease, congestive heart failure, chronic obstructive pulmonary disease, and pulmonary edema.

In statements in June 2008 and in January 2011, a cardiologist, who had treated the Veteran, stated that rheumatic heart disease should have been listed as a secondary cause of death.

In July 2008 and August 2011, VA physicians stated an opinion could not be rendered as to whether the service-connected rheumatic heart disease contributed to the Veteran's death or was aggravated by coronary artery disease without resort to speculation.  .

In December 2010, a VA physician expressed the opinion that it was less likely than not that the Veteran's service-connected rheumatic heart disease caused or permanently aggravated coronary artery disease.  The VA physician stated that coronary artery disease was due to the usual risk factors of hypertension and hypercholesterolemia, and not caused by rheumatic heart disease.  It was noted the surgical intervention was required for coronary artery disease before it was required for rheumatic heart disease, therefore indicating that the rheumatic heart disease did not aggravate coronary artery disease.


In October 2012, a VA cardiologist expressed the opinion that the Veteran's service-connected rheumatic heart disease may be been more accurately characterized as degenerative aortic valve disease.  The VA cardiologist noted that after the Veteran received an aortic valve replacement in 1996, subsequent diagnostic testing revealed a normal functioning prosthetic aortic valve.  Accordingly, the cardiologist expressed the opinion that it was less likely than not that the  service-connected valvular heart disease resulted in debilitating effects and general impairment of health, such that the Veteran was less capable of resisting the effects of coronary artery disease, the primary cause of death.  Also the VA cardiologist expressed the opinion that the post-surgical normal valve function indicates that it was less likely than not that the service-connected valvular heart disease accelerated his death.

Analysis

The questions presented are: 1) Whether coronary artery disease or the other fatal diseases, Alzheimer's disease and congestive heart failure, were service-connected disabilities  2) Whether the Veteran's service-connected disabilities caused or contributed to cause the Veteran's death.

Coronary Artery Disease, Alzheimer's Disease and Congestive Heart Failure

On the basis of service treatment records alone, coronary artery disease, Alzheimer's disease, and congestive heart failure were not affirmatively shown to be present in service and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.   






As coronary artery disease, Alzheimer's disease, or congestive heart failure were not noted, that is, observed during service, and as there is no competent evidence either contemporaneous with or after service that the fatal diseases were noted during service, and as the Appellant has not asserted in statements otherwise, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), there must be evidence that coronary artery disease, Alzheimer's disease, or congestive heart failure may be associated with an established event, injury, or disease in service.

In other words, evidence of an association or of causation, that is, a link or nexus between the fatal diseases, first diagnosed after service, and an established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4).

The Appellant does not contend that coronary artery disease, Alzheimer's disease, or congestive heart failure initially manifested in or is otherwise related to service.  Likewise, there is no competent medical evidence of record suggesting an in-service incurrence or other causal link with regard to coronary artery disease, diagnosed in 1980, more than 35 years after service, Alzheimer's disease, or congestive heart failure.   

In December 2010, a VA physician expressed the opinion hat it was less likely than not that coronary artery disease was due to or aggravated by service-connected rheumatic heart disease, because the Veteran's coronary artery disease had a separate pathology and because the Veteran's coronary artery disease required surgical treatment before his rheumatic heart disease required treatment.  



As there is no evidence or medical opinion suggesting a theory of secondary service connection, service connection for coronary artery disease, Alzheimer's disease, or congestive heart failure on this basis is not warranted.  38 C.F.R. § 3.310(a).

Service-connected Disabilities and the Cause of the Veteran's Death

As for the service-connected psychiatric disorder and malaria, the Appellant does not argue and the record does not show that the already service-connected disabilities, singularly or jointly, caused the Veteran's death or contributed to the cause of the Veteran's death, or that the service-connected disabilities, singularly or jointly, caused or aggravated the fatal diseases, as the death certificate does not list any service-connected disability as the cause of death or as contributing to the cause of death.  And none of the service-connected disabilities has been identified by any medical professional as the cause of death or as contributing to the cause of death.

Rather, the Appellant asserts that the Veteran's death was related to service-connected rheumatic heart disease.  

The Appellant as a lay person, is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Also, the Appellant as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  




Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.  

On the question of whether there is an association or causal relationship, that is, a link or nexus, between rheumatic heart disease, a service-connected disability, and the cause of death, coronary artery disease, this is an issue that requires an inference or a conclusion based on evidence.  However, such an inference or conclusion is not one the Appellant is competent to make based on mere personal observation.  Moreover, it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience to diagnose or offer an opinion on the relationship between the Veteran's service-connected rheumatic heart disease and coronary artery disease.

To the extent that the Appellant's statements are offered as proof of such a medical nexus, the statements and testimony are not competent evidence and cannot be considered as evidence favorable to the claim.

Since a lay person is not competent to render such an opinion, competent medical evidence is required.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.



And there are medical opinions for and against the Appellant's claim.

With regard to a medical opinion, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, whether the opinion is the product of reliable principles, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  A mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

The evidence in favor of the claim consists of the 2008 and 2011 opinions of the Veteran's former treating VA physician who stated that rheumatic heart disease should have been listed as a secondary cause of death.  As the physician's opinion is conclusory and not supported by a rationale, the opinion is insufficient to allow an analysis as to the opinions probative value.  

The VA opinions in 2008 and in 2011 are also insufficient, because the VA physicians were unable to render an opinion because such an opinion would be speculative.  The Board does not find that the rationale for the speculative opinion either the lapse of time since the Veteran's death or that there were several medical problems, persuasive evidence and the opinions have little probative value.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (t the Board may accept an inconclusive VA medical report if it is "clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered 'all procurable and assembled data,' by obtaining all tests and records that might reasonably illuminate the medical analysis").


The evidence against the claim consists of the opinion of the VA cardiologist.  The VA cardiologist explained that it was unlikely that the service-connected rheumatic heart disease either resulted in debilitating effects and general impairment of health, such that the Veteran was less capable of resisting the effects of coronary artery disease, or that the valvular heart disease accelerated death.  In support of the opinion, the VA cardiologist cited the Veteran's normal valvular function indicated by diagnostic tests performed after the valve replacement in 1996.  

As the VA cardiologist provided a rationale to support the conclusion reached in the opinion, the Board places greater weight on the opinion of the VA cardiologist than the discounted favorable medical evidence. 

For this reason, the preponderance of the evidence is against the finding that an already service-connected disability caused or contributed to the cause of the Veterans' death and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


